Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED NOVEMBER 12, 2008 TO THE PROSPECTUS FOR PRINCIPAL FUNDS, INC. CLASS A, B, AND C SHARES DATED FEBRUARY 29, 2008 This supplement updates information currently in the prospectus. Inflation Protection Fund The Inflation Protection Fund will rely on the order received from the SEC that permits Principal Management Corporation, without obtaining shareholder approval, to: § hire one or more Sub-Advisors; § change Sub-Advisors; and § reallocate management fees between itself and Sub-Advisors. This order is described on page 168 in the prospectus. SUPPLEMENT DATED NOVEMBER 12, 2008 TO THE PROSPECTUS FOR PRINCIPAL FUNDS, INC. INSTITUTIONAL CLASS SHARES DATED FEBRUARY 29, 2008 This supplement updates information currently in the prospectus. Inflation Protection Fund The Inflation Protection Fund will rely on the order received from the SEC that permits Principal Management Corporation, without obtaining shareholder approval, to: § hire one or more Sub-Advisors; § change Sub-Advisors; and § reallocate management fees between itself and Sub-Advisors. This order is described on page 207 in the prospectus. SUPPLEMENT DATED NOVEMBER 12, 2008 TO THE PROSPECTUS FOR PRINCIPAL FUNDS, INC. CLASS J SHARES DATED FEBRUARY 29, 2008 This supplement updates information currently in the prospectus. Inflation Protection Fund The Inflation Protection Fund will rely on the order received from the SEC that permits Principal Management Corporation, without obtaining shareholder approval, to: § hire one or more Sub-Advisors; § change Sub-Advisors; and § reallocate management fees between itself and Sub-Advisors. This order is described on page 151 in the prospectus. SUPPLEMENT DATED NOVEMBER 12, 2008 TO THE PROSPECTUS FOR PRINCIPAL FUNDS, INC. R-1, R-2, R-3, R-4, AND R-5 CLASS SHARES DATED FEBRUARY 29, 2008 This supplement updates information currently in the prospectus. Inflation Protection Fund The Inflation Protection Fund will rely on the order received from the SEC that permits Principal Management Corporation, without obtaining shareholder approval, to: § hire one or more Sub-Advisors; § change Sub-Advisors; and § reallocate management fees between itself and Sub-Advisors. This order is described on page 199 in the prospectus.
